           Case 6:20-cv-02100-PGB-DCI Document 9-11 Filed 11/17/20 Page 1 of 1 PageID 95


Ulmer, Rick

From:                                Illmer, Rick
Sent:                                Monday, November 16, 2020 4:48 PM
To:                                 jt@jglobalsupply.com
Cc:                                  Weger, Ryan; Buffey Klein
Subject:                             MapleMark Bank



I am a lawyer who represents MapleMark Bank with regard to claims against Juan Anotnio Molina and J. Global Supply
LLC. Please contact me, or have your lawyer do so, about a Motion for TRO the bank is filing against you.

Rick Illmer
Office Managing Partner

HUSCH BLACKWELL LLP
1900 N. Pearl Street,
Suite 1800
Dallas, TX 75201
Direct: 214.999.6112
Fax: 214-999-6170
Rick.Illmer@huschblackwell.com
huschblackwell.com
View Bio | View VCard


        Husch Blackwell COVID-19 Toolkit
        Husch Blackwell has launched a COVID-19 response team providing insight to businesses as they address challenges related
        to the coronavirus outbreak. Content and programming to assist clients across multiple areas of operations can be found on
        our website via our Coronavirus toolkit.




                                                          B-1
                                                                1
